Citation Nr: 1125370	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-33 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for residuals, lumbar sprain, prior to November 29, 2010, and in excess of 20 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for residuals, right foot stress fracture.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 2001 to March 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the San Juan, Puerto Rico Regional Office (RO) of the Department of Veterans Affairs (VA), for the Winston-Salem, North Carolina RO.

During the course of the appeal, by rating decision in January 2011, the RO granted a higher 20 percent disability rating for residuals, lumbar strain, from November 29, 2010.  However, inasmuch as a higher rating is available for residuals of a lumbar strain, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher disability rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's residuals, lumbar strain, is manifest by no more than objective observation of painful forward flexion to 50 degrees with no neurological impairment.

2.  Throughout the period of appeal, the Veteran's residuals, right foot stress fracture, is manifest by no more than objective observation of moderate symptoms.


CONCLUSIONS OF LAW

1.  With applicability of the benefit of the doubt doctrine, the criteria for a rating of 20 percent, but no higher, for residuals, lumbar strain, have been met or approximated throughout the period of appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for revised DCs 5235-5243 (as in effect since September 26, 2003)) (2010).

2.  The criteria for a disability rating in excess of 10 percent for residuals, right foot stress fracture, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's claims are deemed to have arisen from an appeal of the initial evaluation following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center and private treatment records have been obtained.  The Veteran also was afforded VA examinations in order to ascertain the current severity of the service-connected disabilities.  

The Veteran has not identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural defects in the RO's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.

Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Residuals, Lumbar Strain

Effective September 26, 2003 (prior to the filing of the Veteran's claim in March 2007) the criteria for rating all spine disabilities (to include lumbosacral strain, designated under current DC 5237) are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  Under the General Rating Formula, a 10 percent rating is assignable for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees.  A rating of 20 percent is assignable for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assignable where forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assignable for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assignable for unfavorable ankylosis of the entire spine.  These criteria are applied with and without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 5235-5243 (as in effect since September 26, 2003).

Under the rating schedule, forward flexion to 90 degrees, and extension, lateral flexion, and rotation to 30 degrees, each, are considered normal range of motion of the thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

On VA examination in April 2007, the Veteran reported that he experienced pain in his lower back on rising from a bending position.  He took ibuprofen and Motrin for his pain.  The examiner indicated that there were no incapacitating episodes due to intervertebral disc syndrome within the previous twelve months.  It was noted that the Veteran's lower back flared when he bent the wrong way.  His flare-ups were described as moderate and occurred weekly.  The examiner found no history of weakness, paralysis, parethesias, or numbness.

On objective examination, the Veteran's gait was observed to be normal.  No evidence of spinal ankylosis was noted.  The straight leg raising test yielded negative results.  The examiner found no spasm, atrophy, guarding, or weakness; however, there was pain with motion and tenderness.  The examiner mentioned that the observed tenderness and guarding was not enough to result in abnormal gait or abnormal spinal contour.  No abnormal sensation of the lower extremities was found.  Reflexes were noted to be normal.  Forward flexion was to 90 degrees with pain beginning at 60 degrees.  Extension was to 30 degrees.  Right and left lateral flexion was to 30 degrees.  Right and left lateral rotation was to 30 degrees.  No loss of motion was found on repetitive motion.  The examiner further noted that the Veteran had been unemployed for less than a year and was starting a new job as a financial adviser the following week.

Private treatment records reveal that the Veteran received chiropractic care from 2007 through 2010.  In May 2009, a chiropractor noted that the Veteran had lumbar flexion to 60 degrees.  Extension was to 20 degrees.  Right lateral motion was to 20 degrees.  Left lateral motion was to 25 degrees.  Right rotation was to 20 degrees.  Left rotation was to 25 degrees.  

In August 2009, a chiropractor noted forward lumbar flexion to 50 degrees.  Extension, bilateral lateral motion, and bilateral rotation were to 20 degrees.

In September 2009, a chiropractor noted that the Veteran had forward lumbar flexion to 70 degrees.  Extension and right lateral motion were to 25 degrees.  Left lateral motion was to 30 degrees.  Right and left rotation was to 25 degrees.

The Veteran remarked in September 2009 that his back prevented him from working at the most productive level.  He felt that his back disorder reduced his productivity and ability to earn an income.

In October 2009, a chiropractor found that the Veteran could flex forward to 60 degrees.  Extension and right lateral motion were to 20 degrees.  Left lateral motion was to 25 degrees.  Right rotation was to 20 degrees.  Left rotation was to 25 degrees.

In December 2009, a chiropractor observed forward lumbar flexion to 50 degrees.  Extension and right lateral motion were to 15 degrees.  Left lateral motion was to 20 degrees.  Right rotation was to 15 degrees.  Left rotation was to 20 degrees.

In January 2010, a chiropractor noted that the Veteran had forward flexion to 50 degrees.  Extension and right lateral motion were to 20 degrees.  Left lateral motion was to 25 degrees.  Right rotation was to 20 degrees.  Left rotation was to 25 degrees.

On VA examination in November 2010, it was noted that the Veteran saw a chiropractor and used a hot tub for his back pain.  There was no noted history of urinary incontinence, urgency, frequency, nocturia, fecal incontinence, erectile dysfunction, numbness, parethesias, or unsteadiness.  The Veteran reported decreased motion, stiffness, weakness, and constant moderate pain.

The examiner noted that the Veteran's gait was normal.  No kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, or thoracolumbar spine ankylosis was observed.  Scoliosis was noted.  The examiner further noted spasm, guarding, tenderness, and pain with motion.  The examiner opined that muscle spasm and tenderness were severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The examiner observed forward flexion to 90 degrees.  Extension was to 20 degrees.  Left and right lateral flexion and rotation were to 30 degrees.  There was pain but no additional limitation of motion after repetitive motion.  Reflex and sensory examinations yielded normal results.  It was further noted that the Veteran was currently employed as a financial planner and had lost less than one week of work over the prior year.  

Considering the pertinent evidence, the Veteran's overall disability picture, and the benefit of the doubt doctrine, the Board finds that a disability rating of 20 percent, but no higher, for the Veteran's residuals, lumbar strain, is warranted throughout the entire period of appeal when considering DeLuca factors.

First addressing the General Rating Formula, the Board notes that, pertinent to the current claim for increase, the Veteran's demonstrated range of motion, without consideration of DeLuca factors, has not consistently met the requirements for a 20 percent rating.  In this regard, as reflected in the April 2007 and November 2010 VA examination reports, the Veteran had forward flexion of the thoracolumbar spine to 90 degrees, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.  Additionally, a private chiropractic note from September 2009 reflects that the Veteran had forward flexion of the lumbar spine to 70 degrees, and the combined range of motion of the thoracolumbar spine was greater than 120 degrees.

Notwithstanding this evidence, the Board may consider awarding a higher rating based on functional loss due to pain on motion and use or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The evidence of record documents the Veteran's consistent and credible reports of ongoing severe pain throughout the appeal period, and the April 2007 and November 2010 VA examiners noted that the Veteran did in fact have pain on range of motion testing.  In the most recent VA examination report, it was confirmed that the Veteran's muscle spasm and tenderness was severe enough to be responsible for an abnormal gait or abnormal spinal contour.  Additionally, other private chiropractor notes from May, August, October, December 2009, and January 2010 reveal that the Veteran has exhibited lumbar flexion of 50 to 60 degrees.  Accordingly, the Board finds that a rating of 20 percent, but no higher, is warranted for residuals, lumbar strain, throughout the period of appeal, when considering DeLuca factors and when giving the Veteran the benefit of the doubt.

The record does not reflect forward flexion being limited to 30 degrees or less, or favorable or unfavorable ankylosis of the thoracolumbar spine at any time throughout the period of appeal.  Thus, a rating in excess of 20 percent is not warranted under the General Rating Formula.  In reaching this conclusion, the Board has considered the Veteran's complaints on examination, but does not find them more probative than the objective medical findings, as the objective medical findings were created by medical professionals in the course of providing treatment.

The Board also notes that, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating for the Veteran's service-connected residuals, lumbar strain.  However, such would not be the case here.  None of the evidence of record indicates that the Veteran has any neurological impairment.  The April 2007 and November 2010 VA examiners indicated that the Veteran's motor and sensory functions were within normal limits.  Because there has been no objective evidence of neurological impairment attributable to the residuals lumbar strain, the Board finds that there is no basis for separate, compensable ratings under this provision.  

Although the revised criteria sets forth a Formula for Rating Intervertebral Disc Syndrome (IVDS) on the Basis of Incapacitating episodes, here, the disability also is not shown to involve IVDS at any time pertinent to the current claim for increase.

Right Foot

The service-connected residuals, right foot stress fracture, have been rated under Diagnostic Code 5284, for injuries of the foot.  Under Diagnostic Code 5284, 10, 20, and 30 percent disability ratings are assignable for moderate, moderately severe, and severe residuals, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2010).

On VA examination in April 2007, the Veteran reported that he took ibuprofen for foot pain.  He remarked that he had flare-ups in the cold and when he stepped the wrong way.  The examiner observed that the Veteran had a normal gait but had objective evidence of painful motion on side-to-side rotation.  No objective evidence of swelling or instability was noted.  The examiner observed tenderness on the top and medial side of the foot.  Weakness and callosities were noted.  The examiner found no evidence of malunion or nonunion of the tarsal or metatarsal bones or skin or vascular foot abnormality.  No atrophy of the foot was found.  The examiner commented that while the Veteran had been unemployed for less than a year, he was going to start a new job as a financial adviser the following week.

In September 2009, the Veteran stated that his right foot was painful.  He commented that his right foot pain had caused him to reduce his activities and exercise.

On VA examination in November 2010, the examiner noted that the Veteran's right foot pain increased with changes in the weather.  The Veteran reported pain, stiffness, and lack of endurance.  The examiner commented that the Veteran did not identify experiencing swelling, heat, redness, fatigability, or weakness.  Flare-ups were noted one to three times a month when there were changes in the weather or the Veteran stepped on his foot in the wrong way.  It was further noted that the Veteran was able to stand for up to one hour, was able to walk a quarter mile, and did not need assistive aids or devices.

The examiner found no evidence of swelling, instability, weakness, or other abnormal weight bearing.  There was objective evidence of painful motion and tenderness.  No skin or vascular foot abnormality was observed.  The examiner found no evidence of malunion or nonunion of the tarsal or metatarsal bones.  No atrophy was observed.  The examiner stated that the Veteran had a normal gait.  The examination report also reflects that the Veteran was employed and had lost less than one week of work during the prior year.

Based on the evidence of record, the Board finds that the criteria for the assignment of a disability rating in excess of 10 percent have not been met for the period of the appeal for the Veteran's residuals, right foot stress fracture.  As noted in the VA examination reports and statements from the Veteran, the Veteran clearly experiences pain in his right foot.  This pain does affect his activities of daily living.  However, the record shows that the Veteran walks with a normal gait, is able to walk for a distance, and is able to stand for up to an hour.  Considering the Veteran's statements and the objective observations of the VA examiners, the Veteran's right foot symptoms are best described as moderate, and thus rate no more than a 10 percent disability rating under Diagnostic Code 5284.

The Board has also considered whether there is any basis for assignment of a higher rating for the right foot disability under any other potentially applicable diagnostic code.  However, in the absence of any pes planus, weak foot, pes cavus, Morton's disease, hallux valgus, hallux rigidus, hammertoe, malunion or nonunion of the metatarsal bones, or other deformity, evaluation of the left foot under any other diagnostic code for evaluating pertaining to musculoskeletal disability of the feet-DC 5276, 5277, 5278, 5279, 5280, 5281, 5282, or 5283-is not appropriate.  See 38 C.F.R. 4.71a.  Moreover, the disability is not shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

Conclusion

The Board has also carefully considered the Veteran's contentions that his lumbar spine and right foot disabilities interfere with his employment.  However, pain and some degree of interference with employment are accounted for within the ratings currently assigned for the disabilities in question.  The November 2010 VA examiner noted that the Veteran had missed less than one week of work in the prior year due to his service-connected disabilities.  The Board further finds that an occasional inability to complete a 40-hour work week does not rise to the level of marked interference of employment necessary for consideration of an extraschedular evaluation.

Consideration has also been given regarding whether the schedular evaluation are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service- connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations are not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities at issue, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  As such, referral for extraschedular consideration is not in order here.


ORDER

A higher disability rating of 20 percent, but no higher, effective April 1, 2007, for residuals, lumbar strain, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A disability rating in excess of 10 percent for residuals, right foot stress fracture, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


